Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 1 of 8

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

IN THE UNITED.STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

Foedectck. lewhy Suxrles
(Full name under which convicted)

 

 

PETITIONER 20 CV 50268
PUolot2 Judge Thomas M. Durkin
Magistrate Lisa A. Jensen

_

RECEIVED

JUL 16 dizi

sTvOMas G BRUTON
CLERK, U.S DISTFacT COURT

(Warden, Superintendent, or authorized
person having custody of petitioner)
RESPONDENT, and

(Fill in the following blank only if judgment
attacked imposes a sentence to commence
in the future)

ATTORNEY GENERAL OF THE STATE OF Case Number of State Court Conviction:

 

 

ee Ne ee ae! Nee! Set! See! ee Sa! Nace Se ame me Saar! Sue! Seat” Sma See et! Sane? Nem we Nem! mm

(State where judgment entered)
PETITION FOR WRIT OF HABEAS CORPUS - PERSON IN STATE CUSTODY
1. Name and location of court where conviction entered:
Heonpd en Coury
SP es nig FI eid mM fh ollos
2. Date of judgment of conviction:
Souly 3~/493
3. Offense(s) of which petitioner was convicted (list all counts with indictment numbers, if known)
Possissions_ OF Cochlar ‘li TH fav TevT Te Dstt! ut?
casiril In» 1000 Feev oF A Scho]. Ccverqy £ 203)

4. Sentence(s) imposed:

ATEARS

5. What was your plea? (Check one) (A) Not guilty ( )
(B) Guilty 4
(C) Nolocontendere (_ )

 

If you pleaded guilty to one count or indictment and not guilty to another count or indictment, give details:

 

Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference that section.)
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 2 of 8

As to Petitioner’s application to proceed in forma pauperis (IFP), it is denied. His trust
account statement shows that his current balance is $94.00 and his average monthly deposit was
$67.00 during the six-month period before he filed his § 2241 petition. Such funds do not qualify
him for IFP status. He can afford the $5.00 filing fee. The Court notes that the $5.00 fee applies
to § 2241 and § 2254 petitions, but not to § 2255 motions.

Date: 6/30/2020 /st Thomas M. Durkin
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 3 of 8

[If you need additional space for ANY section, please attach an additional sheet and reference that section.}
PART I - TRIAL AND DIRECT REVIEW

1. Kind of trial: (Check one): Jury ( ) Judge only YQ

2. Did you testify at trial? YES ( ) NO ( )

3. Did you appeal from the conviction or the sentence imposed? YES ( ) NO(x)
(A) If you appealed, give the

(1) Name of court:

 

(2) Result:

 

 

(3) Date of ruling:

(4) Issues raised:

 

 

 

(B) If you did not appeal, explain briefly why not:
Mm J bAudsec Jerry Rideout Tad me wot The

4. Did you appeal, or seek leave to appeal, to the highest state court? YES( ) NO Of
(A) If yes, give the
(1) Result:

 

(2) Date of ruling:

(3) Issues raised:

 

 

 

(B) Ifno, why not: My) KAA O TK Selty Ride our Told me. mor To,
5. Did you petition the United States Supreme Court for a writ of certiorari? Yes( ) No -Y)

If yes, give (A) date of petition: (B) date certiorari was denied:

; 2 Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 4 of 8

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

PART II - COLLATERAL PROCEEDINGS
1. With respect to this conviction or sentence, have you filed a post-conviction petition in state court?
YES () NO OY

With respect to each post-conviction petition give the following information (use additional sheets if
necessary):

A. Name of court:

 

B. Date of filing:

 

C. Issues raised:

 

 

 

 

 

D. Did you receive an evidentiary hearing on your petition? YES ( ) NOC
E. What was the court's ruling?

F, Date of court's ruling:

G. Did you appeal from the ruling on your petition? YES ( ) NO( )
H.

(a) © If yes, (1) what was the result?

 

(2) date of decision:

 

(b) Ifno, explain briefly why not:

 

I. Did you appeal, or seek leave to appeal this decision to the highest state court?
YES( ) NO (®&

(a) Ifyes, (1) what was the result?

 

(2) date of decision:

 

(b) If no, explain briefly why not:
Ney A farper sheet Riche oT tale me 2 Neves— Appeal,
Did wiHAr a L Aatyer told we2 doe

 

 

 

 

3 Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference thal section.]
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 5 of 8

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

2. With respect to this conviction or sentence, have you filed a petition in a state court using any other form of
post-conviction procedure, such as coram nobis or habeas corpus? YES( ) NO 098

A. If yes, give the following information with respect to each proceeding (use separate sheets if necessary):
— .
1. Nature of proceeding Le FJ (Cregl ] 0 F-/ le A metton TO D, S535
Me joe Je —fej—
2 Date petition filed 37 > } 7 2O i a-l ] AO
: 2
3 Ruling on the petition
4. Date of ruling
5

If you appealed, what was
the ruling on appeal?

6. Date of ruling on appeal

7. If there was a further appeal,
what was the ruling ?

8. Date of ruling on appeal

3. With respect to thig conviction or sentence, have you filed a previous petition for habeas corpus in federal
court? YES NO 4 ‘

A. If yes, give name of court, case title and case number:

 

 

B. Did the court rule on your petition? If so, state

(1) Ruling:

 

(2) Date:

4, With respect to this conviction or sentence, are there legal proceedings pending in any court, other than this
petition? YES ( ) NO ( )

If yes, explain:

 

 

 

 

 

 

 

 

4 Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 6 of 8

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

PART II] —- PETITIONER'S CLAIMS

1. State briefly every ground on which you claim that you are being held unlawfully. Summarize briefly the
facts supporting each ground. You may attach additional pages stating additional grounds and supporting facts. If
you fail to set forth all grounds in this petition, you may be barred from presenting additional grounds later.

BEFORE PROCEEDING IN THE FEDERAL COURT, YOU MUST ORDINARILY FIRST EXHAUST
YOUR STATE COURT REMEDIES WITH RESPECT TO EACH GROUND FOR RELIEF ASSERTED.

(A) Ground one To FactTudaiy Dnvecevr_
Supporting facts (tell your story briefy without citing cases or law):

mv , = r LE "Pare.

 

Colah wit int _ieoo e7—oF Sc/ool So Gor A. a heft
Senfenice tare 4-/| 2 kwem THe wots no SctHHool rape
Where herrea rw bene wAS AteizesTed THIS usas
dowe ($e0Avse rc whs 4 s7F7e ac lTapiess iv 2 Devhle
wader Thiths But The faci ss TH er toAS No
Scheol LVIO ustlece. Bfoonyt THe place LE USAS
Attested AT Ar searenicttg THe STATE OID WOT
S7TRI2 wshar sc oal THY's cHaree. ushS Folt,

(B) Ground twoTpAfecTue ASS7 oF Cousyse|

Supporting facts:
Sec 7H wi He
By Mbuing me pléad 2 A Chame He Kweu) ©

Ach wo Do har wtAsS Feke natalie. wp x Hin
and A-D-A Hoy snteell SAE Ford

 

 

 

 

 

 

5 Revised: 06/04/15
[if you need additional space for ANY section, please attach an additional sheet and reference that section.}
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 7 of 8

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(C) Ground three Coyhlicr of Dattes7
Supporting facts:

Ny Adyryec Terry ehleout Axl Dple Bes poeRe my

 

hAtas sy ef Ate (2-2. Lt CLS
Agana wie or THe. 5 tone Tne rile AS My

 

TA uy es on THs  Drue Cese THE sp Bork Lopresenres
my wife pad @& wd tome Esl l ReAThy- suit Ar THe Spme
TIME beiwse peg 2 di pers

7 / 7

 

 

 

 

(D) Ground four [fa laze we “Wha. (ele Hr-T® Due process
Supporting facts: / |

DT yave Keperebly retook a Fi le Moron $

en! Ths Case “cal Co ufe7_ ful Hrmnpdbers C0 nT, M7
WAkss anly To Le tal Oren Ang QUe
THeg. Lave Aol fectoped Dn. moron
Lube dower _wArr me Back jp podler Cover
ail “my Pyles Ave [[ee7/ s Heeler be My
Case!’

 

 

2. Have all grounds raised in this petition been presented to the highest court having jurisdiction?
YES ( ) NOC

3. Ifyou answered "NO" to question (2), state briefly what grounds were not so presented and why not:

CAse

—

 

 

6 Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference that section.)
Case 3:20-cv-30138-MGM Document1 Filed 07/16/20 Page 8 of 8

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
PART IV ~ REPRESENTATION

Give the name and address, if known, of each attomey who represented you in the following stages of the
judgment attacked herein:

(A) At preliminary hearing

 

(B) At arraignment and plea

 

(C) Attrial

(D) At sentencing

 

(E) On appeal

 

(F) In any postconviction proceeding

 

(G) Other (state):

 

PART V —- FUTURE SENTENCE

Do you have any future sentence to serve following the sentence imposed by this conviction?

YES ( ) NO OJ

Name and location of the court which imposed the sentence:

 

Date and length of sentence to be served in the future

 

WHEREFORE, petitioner prays that the court grant petitioner all relief to which he may be entitled in this
proceeding. ©

Signed on: l=
(Date) Signature of attorney (if any)

 

I declare under penalty of perjury that the foregoing is true
and correct,

(Signature of ete

07/01/1043

(LD. Number)
HUSP -Po Roy 001 ,THsmsonl, Z|
(Address) 4 Od
Glass

7 Revised: 06/04/15
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
